         Case 1:19-cv-11045-PAE Document 92 Filed 10/09/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GOAT FASHION LTD.,

                                      Plaintiff,                      19 Civ. 11045 (PAE)
                       -v-
                                                                            ORDER
 1661, INC.,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       Before the Court is plaintiff Goat Fashion Ltd.’s (“Goat Fashion”) motion for contempt

sanctions against defendant 1661, Inc. (“1661”). Goat Fashion claims that 1661 has failed to

comply with the Court’s recent preliminary injunction order, enjoining 1661 from selling apparel

and apparel accessories using the GOAT mark. Goat Fashion also seeks an order authorizing the

U.S. Marshals to compel compliance, monetary sanctions, and costs associated with its motion.

       For the reasons that follow, the Court finds that 1661 is not in contempt and that

sanctions and other remedies are not warranted.

I.     Background

       On September 28, 2020, the Court granted Goat Fashion’s motion for a preliminary

injunction enjoining 1661 from selling apparel and apparel accessories using the GOAT mark.

See Dkt. 78. On September 30, 2020, Goat Fashion moved for leave to file a contempt motion,

alleging that 1661 had failed to comply with the injunction. Dkt. 79. The Court granted the

motion, Dkt. 80, and on October 1, 2020, Goat Fashion filed its motion for contempt, see Dkts.

81–83. On October 5, 2020, 1661 filed its opposition. Dkts. 84–87. On October 6, 2020, Goat

Fashion filed its reply. Dkts. 89–90. On October 7, 2020, 1661 wrote the Court to address
         Case 1:19-cv-11045-PAE Document 92 Filed 10/09/20 Page 2 of 5




certain factual representations made in Goat Fashion’s reply concerning 1661’s compliance with

the injunction. Dkt. 91 (“1661 Ltr.”).

II.    Discussion

       A contempt order is a severe sanction. See Chere Amie, Inc. v. Windstar Apparel, Corp.,

175 F. Supp. 2d 562, 565 (S.D.N.Y. 2001). A court may exercise its inherit power to hold party

in civil contempt for failing to comply with an order only when “(1) the order the party failed to

comply with is clear and unambiguous, (2) the proof of noncompliance is clear and convincing,

and (3) the party has not diligently attempted to comply in a reasonable manner.” CBS

Broadcasting Inc. v. FilmOn.com, Inc., 814 F.3d 91, 98 (2d Cir. 2016); see Chere Amie, 175 F.

Supp. 2d at 565.

       After reviewing all submissions, the Court finds that Goat Fashion has not made this

showing. 1661 does not dispute that the preliminary injunction order was unambiguous. See

Dkt. 84 (“1661 Opp.”). However, taking the remaining CBS Broadcasting factors out of order,

Goat Fashion has not demonstrated that 1661 did not diligently attempt to comply in a

reasonable manner. The Court issued its order granting the preliminary injunction on September

28, 2020. Dkt. 78. Goat Fashion contends that because 1661 did not comply immediately on

September 28, 2020, and because 1661 communicated that it did not think immediate

compliance was required, 1661 failed to reasonably and diligently comply with the preliminary

injunction order. See Dkt. 83 (“Goat Fashion Mem.”) at 6–7. Although the Court agrees with

Goat Fashion that the length of time the Court took in deciding the motion for a preliminary

injunction is unrelated to the urgency with which the Court expected compliance, see Goat

Fashion Mem. at 7, 1661 has evidenced that it began taking the necessary steps to comply on the

date the Court issued its order. See 1661 Opp. at 4–9; Dkt. 85 (“Lee Decl.”). Importantly, 1661



                                                 2
          Case 1:19-cv-11045-PAE Document 92 Filed 10/09/20 Page 3 of 5




has explained that it began analyzing its website and mobile application to determine what steps

needed to be taken the day the preliminary injunction order was issued and thereafter. See Lee

Decl. ¶¶ 3–4; 1661 Opp. at 5–6. Further, 1661 has explained that because the preliminary

injunction did not impact its footwear business, 1661 had to navigate certain technical challenges

to comply with the injunction without affecting its footwear business. 1661 Opp. at 7. Goat

Fashion contends that 1661 took other unnecessary steps that served to “minimize the business

impact” of the Court’s order, rather than comply with it. Dkt. 90 (“Goat Fashion Reply”) at 5–6.

However, certain of these steps, such as training its customer service staff, are likely incidental to

implementing the Court’s order without affecting areas of 1661’s business that were outside the

scope of the preliminary injunction. To be sure, at all times 1661 should have understood the

preliminary injunction order to require urgent and complete compliance. The Court is not

persuaded that 1661 misapprehended this obligation. In all events, the relevant inquiry on a

motion for contempt is whether a party “diligently attempted to comply in a reasonable manner,”

not whether it instantaneously complied. Goat Fashion has failed to show by clear and

convincing evidence that 1661 did not take diligent steps to comply in a reasonable manner.

       Further, 1661 has demonstrated that it has now fully complied with the preliminary

injunction order. On October 5, 2020, 1661 represented that it was “in complete compliance”

with the preliminary injunction order. See 1661 Opp. at 1. Goat Fashion contends that as of

October 6, 2020, 1661 had not completely complied. See Goat Fashion Reply at 2. Goat

Fashion raises two compliance issues: first, that 1661 continued to advertise for sale apparel in

existing Instagram posts; and second, that Goat Fashion was still able to view certain apparel

items on 1661’s website as of October 6, 2020. Id.; Dkts. 89-1, 89-2. 1661 has explained that

upon receiving Goat Fashion’s reply, it began disabling any links to its apparel products on its



                                                  3
          Case 1:19-cv-11045-PAE Document 92 Filed 10/09/20 Page 4 of 5




Instagram posts, and all links have been disabled as of October 7, 2020. 1661 Ltr. at 1. 1661

further explains that any delay is harmless, as the links themselves redirected users to 1661’s

website, where the products had already been deactivated. Id. As to apparel and accessories that

remained available on the website, 1661 explains that these were the result of “deep links” that

permitted users to navigate to specific product listings from other websites that had previously

linked to 1661’s products. Id. at 2. Because 1661 had already deactivated apparel products on

its website, these products would have been unavailable for purchase, even if the user was able to

navigate to a specific product listing. Id. And 1661 represents that once it became aware of this

issue, it took immediate steps to correct the issue. Id. Accordingly, the Court finds that based on

the parties’ submissions, 1661 was in substantial compliance by October 3, 2020, and complete

compliance by October 7, 2020. An order authorizing the U.S. Marshals to enforce the order is

thus extreme and unnecessary.

       Goat Fashion’s other requested sanctions are unduly severe. In light of 1661’s reasonable

efforts, the Court finds that Goat Fashion has failed to demonstrate that contempt is appropriate.

Accordingly, the Court declines to award monetary sanctions or costs.

       The Court takes this opportunity to clarify one aspect of its preliminary injunction order.

In their submissions related to Goat Fashion’s contempt motion, the parties have raised the issue

as to whether Instagram posts that pre-date the preliminary injunction constitute a violation of

the order. The Court holds that, to the extent that the posts no longer contain active links to

purchase apparel or apparel products, they do not. The Court understands that 1661 has now

ensured that all deep links on posts pre-dating the preliminary injunction order have now been

disabled. 1661 Ltr. at 1.




                                                 4
         Case 1:19-cv-11045-PAE Document 92 Filed 10/09/20 Page 5 of 5




                                            CONCLUSION

       For the foregoing reasons, the Court denies Goat Fashion’s motion to hold 1661 in civil

contempt. The Court further denies 1661’s motion for argument as moot. The Clerk of Court is

respectfully directed to terminate the motions pending at dockets 81 and 88.



       SO ORDERED.
                                                             
                                                            ____________________________
                                                            Paul A. Engelmayer
                                                            United States District Judge


Dated: October 9, 2020
       New York, New York




                                                5
